Exhibit 10.1

 

[image01.jpg]

 

 

Non-Qualified Stock Options

 

 

Effective as of [month/day/year] (“Grant Date”), the Company hereby grants to
[Optionee Name] certain rights to purchase up to: [# of options granted] total
Shares for $ [Price] per Share until [5th Anniversary of Grant Date]
(“Expiration Date”) on the Terms of this Agreement, the attached Program, and
the 2020 Sypris Omnibus Plan (“Plan”) as follows:

 

 

 

 

Vesting Date

# of Options

Option Price

Expiration Date

[3rd anniversary from grant date]

[100% options granted]

[FMV at grant]

[5th anniversary from grant date

 

 

 

  

Intending to be legally bound by all such Terms, the Program and the Plan (as
amended from time to time), I acknowledge the sole authority of the Committee to
interpret the terms of the foregoing, the forfeiture of my rights upon any
termination of my employment under such Terms and my continuing status as an “at
will” employee (subject to termination without cause or notice). I have received
and had an opportunity to review, with the benefit of any legal counsel of my
choosing (any such legal counsel to be retained at my own expense), the Plan,
the Program and this Award Agreement.

 

 

 

 

SYPRIS SOLUTIONS, INC. PARTICIPANT             By:                             
                                   Signature:                                   
                   Name:                                                       
   Name:                                                          

          

-1-

--------------------------------------------------------------------------------

 

 

[image02.jpg]

 

Title:                                                           Title:         
                                                

 

1.

Purpose of the Program. The Company’s Executive Long-Term Incentive Program
(“ELTIP” or “Program”) under the 2020 Sypris Omnibus Plan (“Plan”) shall be
effective for all Awards incorporating these terms, to provide long-term
financial incentives to its key employees, and to further the Company’s
philosophy of equity ownership by the Company’s officers.

 

2.

Options. Initially, each “Option” is the right to purchase one Share at the
Option Price, from its Vesting Date until its Expiration Date or forfeiture
(subject to adjustments per the Plan). Options must be exercised with 48 hours
advance written notice, unless waived by the Company.

 

 

2.1.

Option Price. “Option Price” means the closing price per Share on the Grant
Date. The Option Price is payable to the Company in cash, in Shares previously
owned or in Shares otherwise deliverable upon exercise of vested Options, in
accordance with applicable Rules.

 

 

2.2.

Shares. Initially, each “Share” is one Share of the Common Stock (subject to
adjustments per the Plan). Shares may be certificated upon request, with any
legends required by applicable Rules.

 

 

2.3.

Option Vesting. Unless otherwise determined by the Committee, Option Awards will
vest 100% on the third anniversary of the Grant Date (“Vesting Date”), unless
forfeited before such Vesting Date.

 

 

2.4.

Expiration Date. Each Option's "Expiration Date" will be the fifth anniversary
of its Grant Date.

 

 

2.5.

Shareholder Rights. Holders of Options have no rights as a shareholder of the
Company until the Option has been exercised and a certificate for Shares
underlying such Option has been issued or a book-entry reflecting Share
ownership has been made. Except as otherwise provided in the Plan, no
adjustments are made for dividends or other rights if the applicable record date
occurs before a Participant’s stock certificate is issued or a book-entry
reflecting Share ownership has been made.

 

3.

Annual Review. The Committee will review the terms and conditions of the ELTIP
annually. The Committee will also review and approve of the Award to be granted
to each Participant for the then current year, taking into consideration the (i)
Participant’s contribution to the Company, (ii) results of the most recent
national compensation survey data, and (iii) the Company’s performance. Any
Awards granted are entirely within the discretion of the Committee and receipt
of an Award in one year does not guarantee that you will receive future Awards.

 

4.

Reduction in Job Responsibilities. If a Participant’s job responsibilities are
reduced in scope or otherwise altered, the Participant shall automatically cease
to participate in the ELTIP with respect to future Awards, unless otherwise
determined by the Committee.

 

-2-

--------------------------------------------------------------------------------

 

 

[image02.jpg]

 

5.

Leaves of Absence. The Committee may in its discretion treat all or any portion
of any period during which a Participant is on military or other approved leave
of absence as a period of employment for purposes of the accrual of rights
hereunder.

 

6.

Termination. If employment is terminated for any reason or no reason, each
unvested Option will immediately terminate, expire and be forfeited on such
termination and each vested Option will terminate, expire and be forfeited on
the earlier of: (a) the expiration date in the Award Agreement, (b) thirty days
after termination of employment other than due to Participant’s death or
Disability or Retirement, (c) one year after a Participant’s death or
termination due to Disability, and (d) six months after a Participant’s
termination due to Retirement, provided that all of the foregoing shall be
administered subject to the Committee’s Rules. (The Committee has sole
discretion to determine whether a demotion is a “termination” of employment.)
“Retirement” shall mean the Participant has attained age 55 and completed five
years of continuous service to the Company. For purposes of the immediately
preceding provision, “service” shall mean the time in which a Participant is
employed by the Company and/or an affiliate of the Company but only while the
affiliate is owned, controlled or under common control by or with the Company.

 

7.

Administration. The Committee shall have complete authority to administer or
interpret the ELTIP or any Award, to prescribe, amend and rescind rules and
regulations relating thereto, and to make all other determinations necessary or
advisable for the administration of the ELTIP or any Award Agreements (including
to establish or amend any rules regarding the ELTIP that are necessary or
advisable to comply with, or qualify under, any applicable law, listing
requirement, regulation or policy of any entity, agency, organization,
governmental entity, or the Company, in the Committee’s sole discretion
(“Rule”)). In addition, with respect to any future grants or the unvested
portion of any Awards, the Committee may amend or terminate these Terms or any
Awards, in its sole discretion without the consent of any employee or
beneficiary, subject to applicable Rules, at any time and from time-to-time.
With respect to any amendment, action or approval hereunder, the Committee may
require the approval of any other persons or entities, pursuant to applicable
Rules. The decisions of the Committee in interpreting and applying the ELTIP
will be final.

 

8.

Miscellaneous. Unless otherwise specified, all capitalized terms herein shall
have the meanings assigned to them in the Plan or in the Award Agreement.

 

 

8.1.

No Other Rights. The Awards include no other rights beyond those expressly
provided in the Plan, the ELTIP or the Award Agreement. Awards are
non-assignable and non-transferable except by will or the laws of descent and
distribution, unless otherwise approved by the Committee.

 

-3-

--------------------------------------------------------------------------------

 

 

[image02.jpg]

 

 

8.2.

Taxes. The Participant must arrange for all tax withholding obligations related
to any Award. Tax withholding obligations may be satisfied by any of the
following methods, as determined by the Committee in its sole discretion: (i)
cash, (ii) surrender of previously owned Shares of then-equivalent value or
(iii) in Shares of then equivalent value otherwise deliverable upon exercise of
vested Options (whether such Options have been exercised, or vested Options of
equivalent value have merely been surrendered to the Company). The maximum
number of Shares that may be withheld from any Award to satisfy any federal,
state or local tax withholding requirements upon the lapse of restrictions
applicable to an Award cannot exceed such number of Shares having a fair market
value equal to the minimum statutory amount required by the Company to be
withheld and paid to any such federal, state or local taxing authority with
respect to such lapse of restrictions.

 

 

8.3.

Delegation. The Committee may delegate any portion of their responsibilities and
powers to one or more persons selected by them, subject to applicable Rules.
Such delegation may be revoked by the Committee at any time.

 

-4-